Citation Nr: 0112196	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  98-01 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral keratoconus for the period from September 23, 1982 
until November 9, 1997.

2.  Entitlement to an evaluation in excess of 60 percent for 
bilateral keratoconus for the period from November 10, 1997 
until August 31, 1999.

3.  Entitlement to an evaluation in excess of 50 percent for 
bilateral keratoconus for the period beginning on September 
1, 1999, to include consideration of the provisions of 38 
C.F.R. § 3.322 (2000).

4.  Entitlement to an effective date prior to November 10, 
1997 for the grant of entitlement to a total disability 
evaluation based upon individual unemployability due to a 
service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	David W. Whitaker, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO) in September 1996 and January 1998.

As described in full detail in the REASONS AND BASES section 
of this decision, this case has a complex procedural history 
regarding the precise issues on appeal.  At his January 2001 
Board hearing, the veteran clarified that the issues on 
appeal were entitlement to an increased evaluation for 
bilateral keratoconus and entitlement to an earlier effective 
date for the grant of TDIU.  Since the veteran's increased 
evaluation claim concerns three different rating levels 
arising from an initial grant of service connection for 
bilateral keratoconus, the Board will address the propriety 
of each rating level as separate issues.  See generally 
Fenderson v. West. 12 Vet. App 119 (1999).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  A review of the veteran's service medical records 
suggests best corrected distance vision of 20/20 in both eyes 
at the time of his service entry.  

3.  For the period from September 23, 1982 until May 17, 
1995, the veteran's best corrected distance vision was no 
worse than 20/40 in each eye.

4.  For the period from May 18, 1995 until November 9, 1997, 
the veteran's best corrected distance vision was 20/100 in 
the left eye and 20/80-2 in the right eye.

5.  For the period beginning on November 10, 1997, the 
veteran's best corrected distance vision has been 20/200 in 
the right eye and 20/100 in the left eye.

6.  While the veteran first contacted the RO in reference to 
his claim of entitlement to TDIU on April 16 and May 16 in 
1997, entitlement to this benefit was not shown, by the 
medical evidence of record, to have arisen until November 10, 
1997.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for bilateral keratoconus have not been met for 
the period from September 23, 1982 until May 17, 1995.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.75, 4.83, 4.84a, Diagnostic Codes 6035, 6061-6079 (2000); 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

2.  The criteria for entitlement to a 50 percent evaluation 
for bilateral keratoconus have been met for the period from 
May 18, 1995 until November 9, 1997.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.75, 4.83, 4.84a, 
Diagnostic Codes 6035, 6061-6079 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The criteria for entitlement to a 60 percent evaluation 
for bilateral keratoconus have been met for the entire period 
beginning on November 10, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.75, 4.83, 4.84a, 
Diagnostic Codes 6035, 6061-6079 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

4.  The criteria for entitlement to an effective date prior 
to November 10, 1997 for the grant of entitlement to TDIU 
have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims and that no further assistance is required 
in order to comply with the VA's statutory duty to assist him 
in developing the facts pertinent to his claims.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Specifically, the veteran 
has been afforded VA examinations in conjunction with his 
claims, and there is no indication of record of medical 
records which are not currently associated with his claims 
file.  Moreover, in several Supplemental Statements of the 
Case, the RO has informed the veteran of the evidence needed 
to substantiate his claims.


I.  Factual background

In December 1976, just prior to the beginning of his active 
duty service, the veteran underwent an enlistment 
examination.  This examination revealed uncorrected distance 
vision of 20/400+ in both eyes, corrected to 20/40 in the 
right eye and 20/70 in the left eye.  A second physical 
examination, also from December 1976, revealed corrected 
distance vision to 20/20 in both eyes.  In March 1977, the 
veteran was treated for complaints of reduced vision and 
diagnosed with questionable severe myopia and questionable 
keratoconus.  A diagnosis of keratoconus was noted in a July 
1977 eye consultation note.  A March 1978 line of duty 
determination report indicates that the veteran developed a 
corneal abrasion due to overwearing of contact lenses, and 
the examiner indicated that this occurred in the line of 
duty.  A periodic examination report from March 1980 
indicates uncorrected distance vision of 20/400 bilaterally, 
with corrected left vision of 20/20 and unspecified corrected 
right vision.  The veteran's January 1981 separation 
examination revealed distance vision of 20/400 bilaterally 
and corrected vision of 20/20 in the right eye and 20/25 in 
the left eye.  

Subsequent to service, the veteran was treated for 
ophthalmologic problems on several occasions prior to the 
receipt of his initial application for service connection for 
this disability on September 23, 1982.  In October 1982, the 
RO denied the veteran's claim on the basis that the claimed 
disability existed prior to service and was not aggravated 
therein.  The veteran reapplied for this disability in March 
1987 and, subsequently, on August 29, 1990.

In a February 1991 statement, Philip N. Goldberg, M.D., 
indicated that the veteran's visual acuity had returned to 
20/40 bilaterally with contact lenses, with some evidence of 
corneal breakdown and scarring secondary to keratoconus.  In 
a statement received by the RO in September 1992, Dr. Ernest 
J. Robinson noted that the veteran's keratoconus was stable, 
albeit with some evidence of corneal breakdown and scarring, 
and that his vision was correctable with gas-permeable 
contact lenses.  

The veteran underwent a VA visual examination in May 18, 
1995, during which he complained of decreased vision in both 
eyes, even with contact lenses.  The examination revealed 
uncorrected distance vision of 20/400 in the right eye and 
3/200 in the left eye.  Corrected distance visual acuity was 
20/80-2 in the right eye and 20/100 in the left eye.  There 
was moderate scarring of the corneal apex and central cornea, 
as well as areas of diffuse negative staining.  However, 
there was no positive staining or ulceration of the cornea 
noted in either eye.  The diagnoses were bilateral 
keratoconus and corneal scarring that "can be a natural 
progression of keratoconus."  The examiner noted, upon a 
review of the records, that the onset of the keratoconus was 
"likely" prior to 1977, although the veteran had stated 
that he was never told that he had anything abnormal with his 
eyes prior to his entry into service and that his vision was 
correctable with spectacles at that time.

In June 1996, the veteran underwent a second VA visual 
examination.  This examination revealed corrected right 
visual acuity of 20/40 at near and 20/60 at a distance, as 
well as left corrected visual acuity of 20/40-2 at near and 
20/70 at a distance.  A slit lamp examination showed 
significant keratoconus in both eyes, with some central 
scarring that was worse in the left eye.  The diagnosis was 
keratoconus, worse in the left eye than in the right eye, and 
the examiner concluded that this disorder progressed during 
service.  

In view of this examination report, the RO granted service 
connection for bilateral keratoconus in a September 1996 
rating decision, with a 20 percent evaluation effective from 
August 29, 1990.  In an October 1996 rating decision, the RO 
increased this evaluation to 30 percent in view of the 
veteran's medical requirement of contact lenses.  Also, in 
this rating decision, the RO changed the effective date of 
the 30 percent evaluation to September 23, 1982 in view of a 
finding that the aforementioned October 1982 rating decision 
denying service connection for keratoconus was clearly and 
unmistakably erroneous.

The claims file includes a second statement from Dr. 
Robinson, dated in October 1996.  In this statement, Dr. 
Robinson noted the presence of advanced keratoconus, with a 
flattening of the central cone, scar tissue, and "a very 
irregular surface."  Dr. Robinson further noted that, 
"[w]ith the severity of deterioration in both your left and 
right eyes, as stated, it is my opinion that reliance upon 
snellen readings would be ill-advised for diagnostic and 
prescription purposes."  

In his Notice of Disagreement, received on April 16, 1997, 
the veteran requested a 90 percent disability rating.  
Subsequently, the veteran's formal application for 
entitlement to TDIU was received by the RO on May 16, 1997.  
In this application, the veteran indicated that he had been 
self-employed since 1992 and that his total income in the 
last year was $11,000.  

The veteran underwent a third VA visual examination in 
November 1997, during which he reported poor vision due to 
scarring of the corneas and decreased tolerance to contact 
lenses.  With the veteran's contact lenses inserted, entrance 
visual acuities were 20/100 pinhole in the right eye and 
20/200 pinhole in the left eye, with no improvement.  Near 
visual acuity without contact lenses was less than 20/400.  A 
manifest reflection revealed a distant visual acuity of 
20/200 in both eyes.  Keratometry readings were noted to be 
"off the scale and very steep which is consistent with 
keratoconus."  The corneas had areas of central staining, 
secondary to contact lens wear.  There was one area of 
scarring noted in the left eye.  The diagnoses were bilateral 
keratoconus and slight corneal scarring and staining, 
secondary to keratoconus.  

In a January 1998 rating decision, the RO increased the 
veteran's evaluation for bilateral keratoconus to 60 percent 
and also granted entitlement to TDIU.  Both grants were 
effectuated as of November 10, 1997, the date of the 
veteran's most recent VA visual examination.

While the veteran's claims file contains no relevant medical 
evidence dated subsequent to November 10, 1997, the RO has 
taken action affecting the veteran's assigned evaluations on 
several subsequent occasions.  Significantly, in a March 1999 
rating decision, the RO took several actions that adversely 
affected the veteran's claims.  First, the RO applied 
38 C.F.R. § 3.322 (2000) and determined that, as the 
veteran's keratoconus had preexisted service and was 
manifested to a 10 percent degree at service entry, a reduced 
evaluation of 50 percent was warranted.  Moreover, the RO 
determined that the October 1996 rating decision was clearly 
and unmistakably erroneous in determining that the prior 
October 1982 rating decision denying service connection for 
keratoconus was clearly and unmistakably erroneous and that 
the initial 30 percent rating should have been effectuated 
only as of August 29, 1990.  Finally, the RO determined that, 
in view of the assigned 50 percent evaluation for bilateral 
keratoconus, the grant of entitlement to TDIU was in error.  

A June 1999 coded rating decision reflects that the veteran's 
evaluation for bilateral keratoconus was reduced from 60 
percent to 50 percent as of September 1, 1999 and that the 
grant of entitlement to TDIU was discontinued as of the same 
date.  However, in a January 2000 rating decision, the RO 
reconsidered the veteran's claim of entitlement to TDIU on an 
extra-schedular basis and restored entitlement to TDIU, 
effective from November 10, 1997; this constitutes a full 
restoration of this benefit.  Interestingly, the January 2000 
rating decision also reflects that the initial 30 percent 
evaluation was again effectuated from September 23, 1982, 
although no explanation for this change is offered.  Despite 
the discussion contained in the March 1999 rating decision as 
to why the effective date should have been August 29, 1990, 
the Board is of the understanding that the January 2000 
rating decision reflects a reconsideration and that September 
23, 1982 is the proper effective date for the grant of 
entitlement to an initial 30 percent evaluation for bilateral 
keratoconus.  The January 2000 rating decision also reflects 
that a 60 percent evaluation was in effect from November 10, 
1997 and that a 50 percent evaluation was in effect from 
September 1, 1999, as previously stated.

During his January 2001 Board hearing, the veteran called 
into question whether his bilateral keratoconus actually 
predated service and argued that the contact lenses that he 
was compelled to wear during service worsened his eyes.  He 
also described the recent worsening of his vision.  


II.  Claims for increased evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

The RO has evaluated the veteran's bilateral keratoconus 
under the provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 
6035 and 6061-6079 (2000). 

Under Diagnostic Code 6035, keratoconus is to be evaluated on 
the basis of impairment of corrected visual acuity using 
contact lenses.  When contact lenses are medically required 
for keratoconus, the minimum rating will be 30 percent.  

Diagnostic Codes 6061-6079 cover impairment of central visual 
acuity using Snellen's test or its equivalent.  Under this 
section, combinations warranting a 30 percent evaluation 
include vision of 20/70 in both eyes, 20/100 in one eye and 
20/70 in the other eye, and 20/200 in one eye and 20/50 in 
the other eye.  Combinations warranting a 50 percent 
evaluation include 20/100 in both eyes.  A 60 percent 
evaluation is warranted in cases of 20/200 in one eye and 
20/100 in the other eye.  A 70 percent evaluation is 
available only in cases of 20/200 in both eyes, or in certain 
cases of 15/200 or less vision in one eye.  The best distance 
vision after best correction by glasses will be the basis of 
rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75 (2000).

The rating schedule recognizes that a veteran's visual acuity 
may fall between the specified Snellen's test levels.  In 
applying the rating for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance.  For example, a person who can read at 20/100 but 
cannot at 20/70 should be rated as seeing at 20/100.  38 
C.F.R. § 4.83 (2000).

The Board has first considered whether an evaluation in 
excess of 30 percent can be assigned for the period dated 
from September 23, 1982 until November 9, 1997.  In this 
regard, the Board observes that, prior to the veteran's May 
18, 1995 VA examination, there was no evidence of bilateral 
corrected vision of worse than 20/40 and thus no evidence 
suggesting a higher evaluation.  However, the May 18, 1995 VA 
examination revealed corrected distance visual acuity of 
20/100 in the left eye and 20/80-2 in the right eye.  The 
Board observes that the veteran's June 1996 VA examination 
revealed slightly less severe findings but, in order to give 
the veteran every consideration in conjunction with his 
appeal, the Board will utilize the May 18, 1995 findings in 
evaluating his disability.  In view of the provisions of 38 
C.F.R. § 4.83 (2000), the Board finds that the veteran's 
right eye should be evaluated as 20/100, since he evidently 
could not read with this eye at 20/70.  As such, an 
evaluation of 50 percent, but not more, is warranted under 
Diagnostic Code 6078 for the period beginning on May 18, 
1995, while the previously assigned 30 percent evaluation 
remains warranted for the period prior to that date.  

The next question for the Board is whether the findings from 
the veteran's November 10, 1997 VA examination present a 
basis for a higher evaluation.  This examination revealed 
best corrected distance vision of 20/100 in the right eye and 
20/200 in the left eye.  When considered by themselves, these 
findings certainly meet the criteria for a 60 percent 
evaluation, but not more, under Diagnostic Code 6076.  
However, the RO reduced this evaluation to 50 percent, 
effective from September 1, 1999, in view of the provisions 
of 38 C.F.R. § 3.322 (2000).  The veteran has not notified 
the RO of any subsequent evidence of record, and there is no 
evidence of best corrected vision worse than 20/200 in one 
eye and 20/100 in the other.  As such, the remaining question 
is whether a 10 percent reduction under 38 C.F.R. § 3.322 
(2000) is, in fact, in order.

Under 38 C.F.R. § 3.322(a) (2000), in cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree of 
disability existing at the time of entrance into active 
service.  This section also indicates that it is necessary to 
deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service.  In the noted March 1999 rating 
decision, the Board deducted 10 percent based on the fact 
that the veteran's December 1976 entrance examination 
revealed visual acuity corrected to 20/40 in the right eye 
and 20/70 in the left eye.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6079 (2000).  However, the Board also notes that a 
second visual examination from December 1976 revealed 
corrected vision of 20/20 in both eyes, a finding which would 
not warrant either a compensable evaluation or a rating 
deduction.  Id.

Given these conflicting pre-service findings, the Board is 
cognizant of the provisions of 38 U.S.C.A. § 5107(b), which 
require that, for all questions in which the positive and 
negative evidence is in equipoise, the benefit of the doubt 
should be resolved in the veteran's favor.  Here, after 
resolving this matter in the veteran's favor, the Board 
concludes that the December 1976 examination showing 
corrected visual acuity of 20/20 should be utilized for 
rating purposes.  As such, as this level of visual acuity 
would not warrant a compensable evaluation, no rating 
deduction is in order, and the full 60 percent evaluation, 
but not more, should be effectuated for the entire period 
beginning on November 10, 1997.

In short, after a review of the evidence, the Board concludes 
that the assigned evaluations for the veteran's service-
connected bilateral keratoconus should be 30 percent for the 
period from September 23, 1982 until May 17, 1995; 50 percent 
for the period from May 18, 1995 until November 9, 1997; and 
60 percent for the entire period beginning on November 10, 
1997. 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected keratoconus has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

III.  Entitlement to an earlier effective date for the grant 
of entitlement to TDIU

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  

Generally, in cases involving increases, including claims of 
entitlement to TDIU, the effective date will be the date of 
the claim's receipt or the date entitlement arose, whichever 
is later.  However, in cases involving disability 
compensation, the effective date will be the earliest date at 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  38 C.F.R. § 3.400(o) (2000).

In reviewing the relevant procedural history in this case, 
the Board observes that, by suggesting the propriety of a 90 
percent disability evaluation, the veteran first hinted at a 
claim of entitlement to TDIU in the statement received on 
April 16, 1997, while his first formal claim for this 
disability was received on May 16, 1997.  However, at the 
time that these submissions from the veteran were received by 
the RO, there was no evidence suggesting that his service-
connected keratoconus, his only service-connected disability, 
precluded gainful employment.  The Board is aware that the 
October 1996 statement from Dr. Robinson indicated that the 
veteran's disability was severe and that reliance on 
Snellen's readings would be ill-advised; however, Dr. 
Robinson provided neither actual Snellen's findings, as would 
be used for rating purposes, nor information as to effect of 
the veteran's disability on his employment status.  By 
contrast, the veteran's November 10, 1997 VA examination was 
the first evidence of record to indicate findings that would 
meet the criteria for a 60 percent evaluation, thus 
presenting a schedular basis for entitlement to TDIU under 
38 C.F.R. § 4.16(a) (2000).

The Board recognizes that, in his May 16, 1997 application, 
the veteran reported a past year's income of only $11,000, an 
amount less than the United States Department of Commerce 
poverty threshold and, thus, not indicative of substantially 
gainful employment under 38 C.F.R. § 4.16(a) (2000).  
However, the veteran's employment status is insufficient, in 
and of itself, to establish unemployability.  The relevant 
question is whether the veteran was capable of performing the 
physical and mental acts required by employment at the time 
of his application, not whether he could find substantially 
gainful employment at that time.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

Again, in cases involving disability compensation, the 
effective date will be the date of the claim's receipt or the 
date entitlement arose, whichever is later; with increases, 
the effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  38 C.F.R. § 3.400(o)(2)  (2000).  Here, the veteran's 
present claim was received by the RO in early 1997, but there 
was no evidence confirming that the regulatory criteria for 
entitlement to TDIU had been met prior to November 10, 1997.  
As this date is the latest of the dates set forth under 38 
C.F.R. § 3.400(o)(2) (2000), the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an effective date prior to November 10, 
1997 for the grant of entitlement to TDIU, and this claim 
must be denied.  

In reaching this conclusion, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral keratoconus is denied for the period from September 
23, 1982 until May 17, 1995.  

Entitlement to a 50 percent evaluation for bilateral 
keratoconus is granted for the period from May 18, 1995 until 
November 9, 1997, subject to the laws and regulations 
governing the payment of monetary benefits. 

Entitlement to a 60 percent evaluation for bilateral 
keratoconus is granted for the entire period beginning on 
November 10, 1997, subject to the laws and regulations 
governing the payment of monetary benefits. 

Entitlement to an effective date prior to November 10, 1997 
for the grant of entitlement to TDIU is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

